Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 24, 2019

                                       No. 04-19-00479-CV

                                     EX PARTE R.A.L., JR.,
                                          Appellant

                   From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019W0563
                            Honorable Ray Olivarri, Judge Presiding


                                          ORDER
       By order dated July 17, 2019, appellant was ordered to show cause in writing why this
appeal should not be dismissed for lack of jurisdiction. The order noted the notice of appeal
appeared to have been untimely filed because the motion for new trial was due to be filed on
May 16, 2019, but was untimely filed on May 17, 2019.

        On July 23, 2019, appellant responded with an affidavit stating the motion for new trial
was electronically filed on May 16, 2019, but was erroneously rejected by the district clerk’s
office. Because the district clerk’s erroneous rejection of the filing is akin to a technical failure,
the motion for new trial is deemed to have been timely filed. See TEX. R. APP. P. 9.2(c)(5); TEX.
R. CIV. P. 21(f)(6). As a result, the notice of appeal was timely filed, and this appeal is
RETAINED on the docket of this court. The reporter’s record must be filed in this appeal no
later than thirty days from the date of this order.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court